 1                                                                       FILED IN THE
                                                                     U.S. DISTRICT COURT
                                                               EASTERN DISTRICT OF WASHINGTON


 2                                                             Dec 26, 2018
                                                                    SEAN F. MCAVOY, CLERK
 3

 4

 5                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6

 7    LYNN J. H.,
                                                  NO: 2:17-CV-00371-FVS
 8                             Plaintiff,
                                                  ORDER DENYING PLAINTIFF’S
 9          v.                                    MOTION FOR SUMMARY
                                                  JUDGMENT AND GRANTING
10    COMMISSIONER OF SOCIAL                      DEFENDANT’S MOTION FOR
      SECURITY,                                   SUMMARY JUDGMENT
11
                               Defendant.
12

13         BEFORE THE COURT are the parties’ cross motions for summary

14   judgment. ECF Nos. 14 and 16. This matter was submitted for consideration

15   without oral argument. The plaintiff is represented by Attorney Cathy M. Helman.

16   The defendant is represented by Special Assistant United States Attorney Justin L.

17   Martin. The Court has reviewed the administrative record, the parties’ completed

18   briefing, and is fully informed. For the reasons discussed below, the court

19   DENIES Plaintiff’s Motion for Summary Judgment, ECF No. 14, and GRANTS

20   Defendant’s Motion for Summary Judgment, ECF No. 16.

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 1
 1                                        JURISDICTION

 2            Plaintiff Lynn J. H. 1 filed for disability insurance benefits on July 28, 2014,

 3   and for supplemental security income on September 28, 2015. Tr. 266-75. At the

 4   hearing, Plaintiff corrected the alleged onset date to March 8, 2013. Tr. 48.

 5   Benefits were denied initially, Tr. 175-81, and upon reconsideration, Tr. 184-89.

 6   Plaintiff appeared for a hearing before an administrative law judge (“ALJ”) on

 7   November 16, 2016. Tr. 46-95. Plaintiff was represented by counsel and testified

 8   at the hearing. Id. The ALJ denied benefits, Tr. 22-45, and the Appeals Council

 9   denied review. Tr. 1-7. The matter is now before this court pursuant to 42 U.S.C.

10   §§ 405(g); 1383(c)(3).

11                                        BACKGROUND

12            The facts of the case are set forth in the administrative hearing and

13   transcripts, the ALJ’s decision, and the briefs of Plaintiff and the Commissioner.

14   Only the most pertinent facts are summarized here.

15            Plaintiff was 47 years old at the time of her alleged onset of disability. See

16   Tr. 125. She completed the twelfth grade. Tr. 142. Plaintiff has work history as a

17   medical billing clerk and audit clerk. Tr. 73-74, 91. She testified that she was

18

19   1
         In the interest of protecting Plaintiff’s privacy, the Court will use Plaintiff’s first
20
     name and last initial, and, subsequently, Plaintiff’s first name only, throughout this
21
     decision.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 2
 1   “severanced” from her job as an audit clerk, which she held for nineteen years,

 2   because they “closed the department”; and she was terminated from her subsequent

 3   job as a billing clerk while she was in a coma after sustaining her traumatic brain

 4   injury. Tr. 74. Plaintiff testified that she would not be able to do a full-time job

 5   because of anxiety, panic attacks, poor memory, and difficulty concentrating. Tr.

 6   79-81. She further reported that her headaches would “affect [her] ability to be at

 7   work” six to ten days a month. Tr. 82-83.

 8         In March 2013, Plaintiff suffered a traumatic brain injury after falling in her

 9   driveway. Tr. 827. She underwent an emergency craniectomy for an acute

10   subdural hematoma and herniation syndrome. Tr. 825. Three months later, after a

11   “prolonged stay” in the hospital and at an inpatient rehabilitation facility, her

12   treating surgeon noted she “made a dramatic recovery.” Tr. 920.

13         At the hearing, Plaintiff testified that she has panic attacks almost every day,

14   but also reported that the medication she is taking for anxiety is helping. Tr. 78.

15   She has headaches daily; migraines two to three times a month that last two days

16   on average; her short-term memory is poor; and she is easily distracted. Tr. 76-79.

17   Plaintiff testified that she drives regularly, and feels her medication controls the

18   seizures well enough for her to not be a hazard when driving. Tr. 81-82. Her

19   “major activities” during the day are cooking, vacuuming, dusting, reading,

20   watching TV, looking at the internet on her phone, and she goes to lunch with

21   friends. Tr. 85-87.


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 3
 1                               STANDARD OF REVIEW

 2         A district court’s review of a final decision of the Commissioner of Social

 3   Security is governed by 42 U.S.C. § 405(g). The scope of review under § 405(g) is

 4   limited; the Commissioner’s decision will be disturbed “only if it is not supported

 5   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 6   1158 (9th Cir. 2012). “Substantial evidence” means “relevant evidence that a

 7   reasonable mind might accept as adequate to support a conclusion.” Id. at 1159

 8   (quotation and citation omitted). Stated differently, substantial evidence equates to

 9   “more than a mere scintilla[,] but less than a preponderance.” Id. (quotation and

10   citation omitted). In determining whether the standard has been satisfied, a

11   reviewing court must consider the entire record as a whole rather than searching

12   for supporting evidence in isolation. Id.

13         In reviewing a denial of benefits, a district court may not substitute its

14   judgment for that of the Commissioner. If the evidence in the record “is

15   susceptible to more than one rational interpretation, [the court] must uphold the

16   ALJ’s findings if they are supported by inferences reasonably drawn from the

17   record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

18   court “may not reverse an ALJ’s decision on account of an error that is harmless.”

19   Id. An error is harmless “where it is inconsequential to the [ALJ’s] ultimate

20   nondisability determination.” Id. at 1115 (quotation and citation omitted). The

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 4
 1   party appealing the ALJ’s decision generally bears the burden of establishing that

 2   it was harmed. Shinseki v. Sanders, 556 U.S. 396, 409-10 (2009).

 3                        FIVE-STEP EVALUATION PROCESS

 4         A claimant must satisfy two conditions to be considered “disabled” within

 5   the meaning of the Social Security Act. First, the claimant must be “unable to

 6   engage in any substantial gainful activity by reason of any medically determinable

 7   physical or mental impairment which can be expected to result in death or which

 8   has lasted or can be expected to last for a continuous period of not less than twelve

 9   months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). Second, the claimant’s

10   impairment must be “of such severity that he is not only unable to do his previous

11   work[,] but cannot, considering his age, education, and work experience, engage in

12   any other kind of substantial gainful work which exists in the national economy.”

13   42 U.S.C. §§ 423(d)(2)(A), 1382c(a)(3)(B).

14         The Commissioner has established a five-step sequential analysis to

15   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §§

16   404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-(v). At step one, the Commissioner

17   considers the claimant’s work activity. 20 C.F.R. §§ 404.1520(a)(4)(i),

18   416.920(a)(4)(i). If the claimant is engaged in “substantial gainful activity,” the

19   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

20   404.1520(b), 416.920(b).

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 5
 1         If the claimant is not engaged in substantial gainful activity, the analysis

 2   proceeds to step two. At this step, the Commissioner considers the severity of the

 3   claimant’s impairment. 20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If the

 4   claimant suffers from “any impairment or combination of impairments which

 5   significantly limits [his or her] physical or mental ability to do basic work

 6   activities,” the analysis proceeds to step three. 20 C.F.R. §§ 404.1520(c),

 7   416.920(c). If the claimant’s impairment does not satisfy this severity threshold,

 8   however, the Commissioner must find that the claimant is not disabled. 20 C.F.R.

 9   §§ 404.1520(c), 416.920(c).

10         At step three, the Commissioner compares the claimant’s impairment to

11   severe impairments recognized by the Commissioner to be so severe as to preclude

12   a person from engaging in substantial gainful activity. 20 C.F.R. §§

13   404.1520(a)(4)(iii), 416.920(a)(4)(iii). If the impairment is as severe or more

14   severe than one of the enumerated impairments, the Commissioner must find the

15   claimant disabled and award benefits. 20 C.F.R. §§ 404.1520(d), 416.920(d).

16         If the severity of the claimant’s impairment does not meet or exceed the

17   severity of the enumerated impairments, the Commissioner must pause to assess

18   the claimant’s “residual functional capacity.” Residual functional capacity (RFC),

19   defined generally as the claimant’s ability to perform physical and mental work

20   activities on a sustained basis despite his or her limitations, 20 C.F.R. §§

21


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 6
 1   404.1545(a)(1), 416.945(a)(1), is relevant to both the fourth and fifth steps of the

 2   analysis.

 3           At step four, the Commissioner considers whether, in view of the claimant’s

 4   RFC, the claimant is capable of performing work that he or she has performed in

 5   the past (past relevant work). 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

 6   If the claimant is capable of performing past relevant work, the Commissioner

 7   must find that the claimant is not disabled. 20 C.F.R. §§ 404.1520(f), 416.920(f).

 8   If the claimant is incapable of performing such work, the analysis proceeds to step

 9   five.

10           At step five, the Commissioner considers whether, in view of the claimant’s

11   RFC, the claimant is capable of performing other work in the national economy.

12   20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). In making this determination,

13   the Commissioner must also consider vocational factors such as the claimant’s age,

14   education and past work experience. 20 C.F.R. §§ 404.1520(a)(4)(v),

15   416.920(a)(4)(v). If the claimant is capable of adjusting to other work, the

16   Commissioner must find that the claimant is not disabled. 20 C.F.R. §§

17   404.1520(g)(1), 416.920(g)(1). If the claimant is not capable of adjusting to other

18   work, analysis concludes with a finding that the claimant is disabled and is

19   therefore entitled to benefits. 20 C.F.R. §§ 404.1520(g)(1), 416.920(g)(1).

20           The claimant bears the burden of proof at steps one through four. Tackett v.

21   Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999). If the analysis proceeds to step five,


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 7
 1   the burden shifts to the Commissioner to establish that (1) the claimant is capable

 2   of performing other work; and (2) such work “exists in significant numbers in the

 3   national economy.” 20 C.F.R. §§ 404.1560(c)(2), 416.960(c)(2); Beltran v. Astrue,

 4   700 F.3d 386, 389 (9th Cir. 2012).

 5                                   ALJ’S FINDINGS

 6         At step one, the ALJ found Plaintiff has not engaged in substantial gainful

 7   activity since March 8, 2013, the alleged onset date. Tr. 27. At step two, the ALJ

 8   found Plaintiff has the following severe impairments: post-traumatic seizure

 9   disorder/complex partial seizures; cervical spine degenerative disc disease;

10   cognitive disorder, not otherwise specified (NOS); generalized anxiety disorder.

11   Tr. 27. At step three, the ALJ found that Plaintiff does not have an impairment or

12   combination of impairments that meets or medically equals the severity of a listed

13   impairment. Tr. 28. The ALJ then found that Plaintiff had the RFC

14         for a range of light work as defined in 20 CFR 404.1567(b) and 416.967(b).
           The claimant can lift no more than 20 pounds at a time occasionally and can
15         lift or carry up to 10 pounds at a time frequently; has no limitations as to
           sitting, standing, or walking in an 8 hour workday with normal breaks; can
16         never climb ladders, ropes, or scaffolds or work at unprotected heights; no
           exposure to hazardous machinery; and no commercial driving. Mentally, the
17         claimant can understand, remember, and carry out simple, routine work
           instructions and work tasks; can have occasional contact with the general
18         public; and no fast paced or strict production quota type work.

19   Tr. 30. At step four, the ALJ found that Plaintiff is unable to perform any past

20   relevant work. Tr. 35. At step five, the ALJ found that considering Plaintiff’s age,

21   education, work experience, and RFC, there are jobs that exist in significant


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 8
 1   numbers in the national economy that Plaintiff can perform, including: mail clerk,

 2   office helper, and office cleaner. Tr. 36. On that basis, the ALJ concluded that

 3   Plaintiff has not been under a disability, as defined in the Social Security Act, from

 4   March 8, 2013, through the date of the decision. Tr. 37.

 5                                         ISSUES

 6         Plaintiff seeks judicial review of the Commissioner’s final decision denying

 7   her disability insurance benefits under Title II of the Social Security Act and

 8   supplemental security income benefits under Title XVI of the Social Security Act.

 9   ECF No. 14. Plaintiff raises the following issues for this Court’s review:

10      1. Whether the ALJ properly considered Plaintiff’s symptom claims;

11      2. Whether the ALJ properly weighed the medical opinion evidence; and

12      3. Whether the ALJ erred at step five.

13                                      DISCUSSION

14      A. Plaintiff’s Symptom Claims

15         An ALJ engages in a two-step analysis when evaluating a claimant’s

16   testimony regarding subjective pain or symptoms. “First, the ALJ must determine

17   whether there is objective medical evidence of an underlying impairment which

18   could reasonably be expected to produce the pain or other symptoms alleged.”

19   Molina, 674 F.3d at 1112 (internal quotation marks omitted). “The claimant is not

20   required to show that her impairment could reasonably be expected to cause the

21   severity of the symptom she has alleged; she need only show that it could


     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~ 9
 1   reasonably have caused some degree of the symptom.” Vasquez v. Astrue, 572

 2   F.3d 586, 591 (9th Cir. 2009) (internal quotation marks omitted).

 3         Second, “[i]f the claimant meets the first test and there is no evidence of

 4   malingering, the ALJ can only reject the claimant’s testimony about the severity of

 5   the symptoms if [the ALJ] gives ‘specific, clear and convincing reasons’ for the

 6   rejection.” Ghanim v. Colvin, 763 F.3d 1154, 1163 (9th Cir. 2014) (internal

 7   citations and quotations omitted). “General findings are insufficient; rather, the

 8   ALJ must identify what testimony is not credible and what evidence undermines

 9   the claimant’s complaints.” Id. (quoting Lester v. Chater, 81 F.3d 821, 834 (9th

10   Cir. 1995)); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“[T]he ALJ

11   must make a credibility determination with findings sufficiently specific to permit

12   the court to conclude that the ALJ did not arbitrarily discredit claimant’s

13   testimony.”). “The clear and convincing [evidence] standard is the most

14   demanding required in Social Security cases.” Garrison v. Colvin, 759 F.3d 995,

15   1015 (9th Cir. 2014) (quoting Moore v. Comm’r of Soc. Sec. Admin., 278 F.3d 920,

16   924 (9th Cir. 2002)).

17         Here, the ALJ found Plaintiff’s medically determinable impairments could

18   reasonably be expected to cause some of the alleged symptoms; however,

19   Plaintiff’s “statements concerning the intensity, persistence and limiting effects of

20   these symptoms are not entirely consistent with the medical evidence and other

21   evidence in the record” for several reasons. Tr. 30.
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     10
 1                1. Improvement with Treatment

 2         First, the ALJ found that Plaintiff’s condition improved with treatment. Tr.

 3   26. Conditions effectively controlled with treatment are not disabling for purposes

 4   of determining eligibility for benefits. Warre v. Comm'r of Soc. Sec. Admin., 439

 5   F.3d 1001, 1006 (9th Cir. 2006); Tommasetti v. Astrue, 533 F.3d 1035, 1040 (9th

 6   Cir. 2008) (a favorable response to treatment can undermine a claimant's

 7   complaints of debilitating pain or other severe limitations). Moreover, while an

 8   ALJ may not discredit a claimant’s pain testimony and deny benefits solely

 9   because the degree of pain alleged is not supported by objective medical evidence,

10   the medical evidence is a relevant factor in determining the severity of a claimant’s

11   pain and its disabling effects. Rollins, 261 F.3d at 857; Bunnell v. Sullivan, 947

12   F.2d 341, 346-47 (9th Cir. 1991); Fair v. Bowen, 885 F.2d 597, 601 (9th Cir. 1989.

13         Here, as noted by the ALJ, Plaintiff sustained “a traumatic brain injury, a

14   subdural hematoma, on the alleged onset date of March 8, 2013. The severity of

15   the injury resulted in a prolonged hospitalization of nearly 5 weeks and during

16   which [Plaintiff] underwent an emergent craniotomy. A head CT had confirmed a

17   right temporal skull fracture.” Tr. 31 (citing Tr. 632-33, 639, 827). However,

18   subsequent to this traumatic injury, as set out by the ALJ, the longitudinal record

19   indicates that “medical improvement did occur with treatment.” Tr. 31-32.

20         First, the ALJ relied on expert testimony that medical improvement occurred

21   following her brain injury, including multiple references to Plaintiff making a
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     11
 1   “remarkable recovery.” Tr. 31, 67, 568, 571, 825. After only 2 weeks of inpatient

 2   rehabilitation, the records indicated “moderate” deficits in judgment, reasoning,

 3   and organizational tasks; improved cognition and mobility; good short-term

 4   memory; and normal speech and language. Tr. 31, 569. In May 2013, Plaintiff’s

 5   treating surgeon reported that Plaintiff made a “dramatic recovery;” later that same

 6   month her surgeon noted that Plaintiff made a “remarkable recovery with only

 7   subtle short-term memory problems;” and in June 2013 her surgeon found Plaintiff

 8   could “resume all normal activities,” although she “may not be unable to return” to

 9   her previous work as a medical biller. Tr. 31, 825, 917, 920. In August 2013, as

10   noted by the ALJ, a mental evaluation “noted evidence of cognitive deficits, but

11   not to the extent all work activity would be precluded.” Tr. 31, 958-59. The

12   evaluation noted intact memory, no difficulty comprehending or remembering test

13   instructions or test items, no problems with cognitive sluggishness or fatigue,

14   working memory in the average range “suggesting normal insight and judgment

15   and normal planning ability,” no comprehension or verbal interaction deficits, and

16   low average range IQ. Tr. 31 (citing Tr. 955-59).

17         The ALJ additionally acknowledged that Plaintiff experienced seizures in

18   September 2013, February 2014, October 2015, and July 2016. Tr. 31-32, 992,

19   1189, 1386. However, as noted by the ALJ, Plaintiff’s medication was

20   successfully adjusted after each seizure occurred; and across the adjudicatory

21   period, Plaintiff consistently reported that she was doing well, had a stable mood,
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     12
 1   and her overall health was much better. Tr. 31-32 (citing Tr. 975 (“doing quite

 2   well”), 996 (“doing quite well” and “mood has been more stable” on medication),

 3   1397 (“overall she’s feeling well without any changes in mood”)). The ALJ found

 4   these “[a]dmissions of [Plaintiff] doing well further suggests that she did improve

 5   with treatment.” Tr. 32. Moreover, the ALJ cited “unremarkable” mental status

 6   examinations and neurological exams throughout the adjudicatory period,

 7   including consistent findings that Plaintiff was alert and oriented, could recall 3 out

 8   of 3 objects after 5 minutes, could follow 3-step commands without difficulty, had

 9   intact judgment, could spell “black” forward and backward, had no signs of gait

10   deficits, had intact motor strength, had intact sensation to light touch, and had

11   normal deep tendon reflexes and intact coordination. Tr. 31 (citing Tr. 976, 988-

12   89, 993, 997, 1386, 1389, 1398). Finally, the ALJ noted that “treatment records

13   did not substantiate testimony of recurring headaches or migraines nor significant

14   medication side effects.” Tr. 32. Based on the foregoing, the ALJ concluded that

15   the record indicates that Plaintiff “has overall continued to control seizure activity

16   with medication management.” Tr. 32.

17         Plaintiff argues that improvement with treatment was an invalid reason for

18   the ALJ to discount Plaintiff’s subjective claims because “substantial evidence

19   shows that [Plaintiff’s] condition did not improve.” ECF No. 14 at 13. In support

20   of this argument, Plaintiff generally cites evidence of Plaintiff’s treatment during

21   the adjudicatory period, including: a timeline of Plaintiff’s treatment directly
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     13
 1   following her traumatic brain injury; treatment by Dr. Jeffrey Trail including

 2   diagnosis of “stable seizure disorder”; Dr. Jay Toews’ opinion, discussed below in

 3   detail, that Plaintiff’s ability to “sustain a normal pace and complete a normal

 4   workweek may be slightly variable and more than normal work pressures would

 5   compromise her ability to perform adequately or to complete a normal workweek”;

 6   Dr. Marie Atkinson’s prescribed increases in the amount of seizure medication

 7   provided to Plaintiff over time, and her note that Plaintiff would require “lifelong

 8   administration of anti-seizure medication”; and the moderate and marked

 9   limitations assessed by Dr. John Arnold, which were properly rejected by the ALJ,

10   as discussed below. ECF No. 14 at 6-11 (citing Tr. 843-49, 952-85, 989, 1368-69).

11   However, as discussed extensively herein, the same records cited by Plaintiff also

12   include: largely unremarkable mental status and neurological examinations, mild to

13   moderate cognitive test results, and consistent reports by Plaintiff that she is doing

14   well and her mood is stable. Moreover, regardless of evidence that could be

15   interpreted more favorably to the Plaintiff, the ALJ properly relied on evidence

16   from the overall record, as cited extensively above, to support the conclusion that

17   Plaintiff improved with treatment, and her allegations of severe impairments were

18   inconsistent with the longitudinal medical record. Tr. 31-32; Burch v. Barnhart,

19   400 F.3d 676, 679 (9th Cir. 2005) (“where evidence is susceptible to more than one

20   rational interpretation, it is the [Commissioner’s] conclusion that must be

21   upheld.”).
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     14
 1            Lastly, Plaintiff argues that “[i]n finding that medical improvement

 2   occurred, the ALJ misconstrued and [sic] subjectivity selected statements from her

 3   treating doctor, Dr. Giac Consiglieri.” ECF No. 14 at 12. Specifically, Plaintiff

 4   contends that Dr. Consiglieri’s statements that Plaintiff made a “dramatic

 5   recovery” after brain surgery, and could resume all normal activities, “clearly did

 6   not mean that [Plaintiff’s] condition improved to the extent that she was capable of

 7   working.” ECF No. 14 at 12; Tr. 917, 920. In support of this argument, Plaintiff

 8   correctly notes that while Dr. Consiglieri released her to “resume all normal

 9   activities,” he further noted that “given her traumatic brain injury she may not be

10   able to return to [her] specific line of work” as a medical biller.2 Tr. 917.

11   However, regardless of the ultimate disability conclusion, in the context of

12   considering Plaintiff’s subjective symptoms claims, the ALJ properly considered

13   Dr. Consiglieri’s report that Plaintiff “made a dramatic recovery” three months

14
     2
15       As noted by Plaintiff, Dr. Consiglieri also noted that Plaintiff “inquired about

16   social security disability which I think may be appropriate in this situation.” ECF

17   No. 14 at 12; Tr. 917. However, Dr. Consiglieri’s opinion as to Plaintiff’s ability

18   to work is not entitled to any special significance, as it is a statement on an issue

19   reserved to the Commissioner. 20 C.F.R. §§ 404.1527(d)(3), 416.927(d)(3) (“We

20   will not give any special significance to the source of an opinion on issues reserved

21   to the Commissioner”).

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     15
 1   after surgery for subdural hematoma, as evidence that her condition improved with

 2   treatment. Tommasetti, 533 F.3d at 1040 (a favorable response to treatment can

 3   undermine a claimant's complaints of debilitating pain or other severe limitations).

 4   Based on the foregoing, the Court finds that Plaintiff’s improvement with

 5   treatment across the longitudinal record was a clear and convincing reason,

 6   supported by substantial evidence, to discount Plaintiff’s symptom claims. See

 7   Burch, 400 F.3d at 679.

 8                2. Daily Activities

 9         Second, the ALJ noted that “[a]ctivities [Plaintiff] performed routinely

10   during the period [at] issue also strongly suggests that in spite of her impairments

11   she remained capable of performing simple, light work.” Tr. 32. Evidence about

12   daily activities may properly be considered by the ALJ when evaluating Plaintiff’s

13   symptom claims. Fair, 885 F.2d at 603. However, a claimant need not be utterly

14   incapacitated in order to be eligible for benefits. Id.; see also Orn v. Astrue, 495

15   F.3d 625, 639 (9th Cir. 2007) (“the mere fact that a plaintiff has carried on certain

16   activities . . . does not in any way detract from her credibility as to her overall

17   disability.”). Regardless, even where daily activities “suggest some difficulty

18   functioning, they may be grounds for discrediting the [Plaintiff’s] testimony to the

19   extent that they contradict claims of a totally debilitating impairment.” Molina,

20   674 F.3d at 1113.

21
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     16
 1         Here, the Court may decline to address this reason because it was not

 2   challenged with specificity in Plaintiff’s opening brief. Carmickle, 533 F.3d at

 3   1161 n.2. Moreover, as noted by the ALJ, Plaintiff testified that she cooks, does

 4   household chores including vacuuming and dusting, reads “educational” books for

 5   a couple of hours daily, watches television news daily, and uses social media on

 6   her phone daily. Tr. 32, 85-86. The Court also notes that Plaintiff testified she

 7   went to lunch on occasion with friends, traveled by airplane to visit her daughter,

 8   and drives regularly because her seizure condition is controlled by medication

 9   “well enough for [her] to not be a hazard driving.” Tr. 81, 84, 87.

10         The ALJ additionally cited Plaintiff’s report in August 2013, a few months

11   after her injury, that she was fully dependent for basic self-care and was able to do

12   light housework; and her report in 2015 that she was able to attend to her self-care,

13   and had “a full complement of independent living skills” including preparing meals

14   and driving her vehicle routinely. Tr. 32 (citing Tr. 348-50, 955, 1006). Based on

15   this evidence, it was reasonable for the ALJ to conclude that the activities routinely

16   performed by Plaintiff during the adjudicatory period suggest she remained

17   capable of performing simple light work. Tr. 32; Molina, 674 F.3d at 1113

18   (Plaintiff’s activities may be grounds for discrediting Plaintiff’s testimony to the

19   extent that they contradict claims of a totally debilitating impairment). This was a

20   clear, convincing, and unchallenged reason for the ALJ to discredit Plaintiff’s

21   symptom claims.
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     17
 1         The Court concludes that the ALJ provided clear and convincing reasons,

 2   supported by substantial evidence, for rejecting Plaintiff’s symptom claims.

 3      B. Medical Opinions

 4         There are three types of physicians: “(1) those who treat the claimant

 5   (treating physicians); (2) those who examine but do not treat the claimant

 6   (examining physicians); and (3) those who neither examine nor treat the claimant

 7   [but who review the claimant's file] (nonexamining [or reviewing] physicians).”

 8   Holohan v. Massanari, 246 F.3d 1195, 1201–02 (9th Cir. 2001) (citations omitted).

 9   Generally, a treating physician's opinion carries more weight than an examining

10   physician's, and an examining physician's opinion carries more weight than a

11   reviewing physician's. Id. If a treating or examining physician's opinion is

12   uncontradicted, the ALJ may reject it only by offering “clear and convincing

13   reasons that are supported by substantial evidence.” Bayliss v. Barnhart, 427 F.3d

14   1211, 1216 (9th Cir. 2005). Conversely, “[i]f a treating or examining doctor's

15   opinion is contradicted by another doctor's opinion, an ALJ may only reject it by

16   providing specific and legitimate reasons that are supported by substantial

17   evidence.” Id. (citing Lester, 81 F.3d at 830–831). “However, the ALJ need not

18   accept the opinion of any physician, including a treating physician, if that opinion

19   is brief, conclusory and inadequately supported by clinical findings.” Bray v.

20   Comm'r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (quotation and

21
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     18
 1   citation omitted). Plaintiff argues the ALJ erroneously considered the opinion of

 2   examining psychologist John Arnold, Ph.D. ECF No. 14 at 14-17.

 3         In August 2015, Dr. Arnold examined Plaintiff and completed a

 4   psychological evaluation. Tr. 307-11. Dr. Arnold opined that Plaintiff had

 5   moderate limitations in six categories of “basic work activities”; and marked

 6   limitations in her ability to (1) perform activities within a schedule, maintain

 7   regular attendance, and be punctual within customary tolerances without special

 8   supervision; (2) learn new tasks; (3) adapt to changes in a routine work setting; (4)

 9   be aware of normal hazards and take appropriate precautions; and (5) complete a

10   normal work day and work week without interruptions from psychologically based

11   symptoms. Tr. 1007. Dr. Arnold rated the overall severity based on the combined

12   impact of all the diagnosed mental impairments as “marked.” Tr. 1007. The ALJ

13   granted Dr. Arnold’s opinion little weight. Tr. 34-35. Because Dr. Arnold’s

14   opinion was contradicted by medical expert Margaret Moore, Ph.D., Tr. 70-73, and

15   examining psychologist Jay Toews, Ed.D., Tr. 958-59, the ALJ was required to

16   provide specific and legitimate reasons for rejecting Dr. Arnold’s opinion. Bayliss,

17   427 F.3d at 1216.

18         As an initial matter, the Court may decline to consider two of the ALJ’s

19   reasons for discounting Dr. Arnold’s opinion because they were not raised with

20   specificity in Plaintiff’s opening brief. See Carmickle, 533 F.3d at 1161 n.2. First,

21   the ALJ noted that “contemporaneous testing by Dr. Arnold strongly suggested far
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     19
 1   less limits. For example, upon testing memory and concentration, [Plaintiff]

 2   performed within normal for memory and concentration.” Tr. 34. Thus, the ALJ

 3   properly rejected Dr. Arnold’s opinion because it was inconsistent with his own

 4   treatment notes. Tommasetti, 533 F.3d at 1041; see also Bayliss, 427 F.3d at 1216

 5   (“discrepancy” between a treating provider’s clinical notes and that provider’s

 6   medical opinion is an appropriate reason for the ALJ to not rely on that opinion

 7   regarding the claimant’s limitations). Second, the ALJ noted that the record

 8   “showed signs consistent with a capacity for simple, routine work. Notably,

 9   [Plaintiff] exemplified such in the performance of her daily activities, including

10   preparing meals, doing household chores, and driving a vehicle.” Tr. 34. The ALJ

11   may discount Dr. Arnold’s opinion because it is inconsistent with Plaintiff’s

12   reported functioning. See Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

13   601-02 (9th Cir. 1999). These were specific, legitimate, and unchallenged reasons

14   for the ALJ to give Dr. Arnold’s opinion little weight.

15         In addition, the ALJ found “the record as a whole, as medical expert

16   testimony strongly indicated, showed signs consistent with a capacity for simple,

17   routine work.” Tr. 34. Specifically, “Dr. Toews’ comprehensive cognitive exam

18   discussed [earlier in the decision] showed signs of greater mental functioning,

19   including working memory in the average range.” Tr. 34-35. An ALJ may

20   discredit a physician’s opinion that is unsupported by the record as a whole or by

21   objective medical findings. Batson v. Comm’r of Soc. Sec. Admin., 359 F.3d 1190,
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     20
 1   1195 (9th Cir. 2004); see also Orn, 495 F.3d at 631 (consistency of a medical

 2   opinion with the record as a whole is a relevant factor in evaluating that medical

 3   opinion). First, Plaintiff argues the ALJ’s finding that Dr. Toews’ exam showed

 4   “signs of greater mental functioning” is “not a fully accurate statement when Dr.

 5   Toews’ evaluation is viewed in its entirety.” 3 ECF No. 14 at 15. In support of this

 6   argument, Plaintiff generally references test results from Dr. Toews’ evaluation,

 7   including: WAIS-IV and WMS-IV results in the “low average range”; “extremely

 8   poor” auditory and visual memory index scores; and “poor” scores on the Trails A

 9   and B assessment. ECF No. 14 at 15; Tr. 956-59.

10            However, as noted by the ALJ, Dr. Toews assessed Plaintiff’s global

11   assessment of functioning score as “indicative of moderate symptoms”; and Dr.

12
     3
13       Plaintiff also briefly notes, without specific argument or citation to the record,

14   that the “ALJ rejected Dr. Arnold’s opinion based on the testimony of Dr. Veraldi.

15   However, Dr. Veraldi did not treat or examine [Plaintiff]. He only reviewed the

16   record.” ECF No. 14 at 14-15. First, the Court presumes Plaintiff is referring to

17   the expert testimony of Dr. Margaret Moore, as Dr. Veraldi did not offer medical

18   testimony in this case. See Tr. 46. Moreover, as discussed in detail below, a

19   nonexamining opinion may constitute substantial evidence if it is, as specifically

20   noted by the ALJ in this case, consistent with other independent evidence in the

21   record. Thomas, 278 F.3d at 957; Orn, 495 F.3d at 632–33.

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     21
 1   Toews concluded that Plaintiff demonstrated a working memory in the average

 2   range with “some overall cognitive decline and mild to moderate memory

 3   problems.” Tr. 958-59. The Court’s review of Dr. Toews’ opinion further

 4   indicates that, based on the extensive testing administered as part of the evaluation,

 5   Dr. Toews found Plaintiff had no problems with cognitive sluggishness or fatigue;

 6   slight limitations in visual-perceptual and visual-motor skills; and no

 7   comprehension or verbal interaction deficits. Tr. 958-59. Finally, Dr. Toews

 8   opined that Plaintiff was capable of remembering 3-4 step instructions; she was

 9   able to relate and interact appropriately; she would be able to perform work

10   routines not requiring more than routine judgments and decisions; she would be

11   able to interact with the general public; her ability to sustain a normal work pace

12   and complete a work week “may be slightly variable”; and only “more than

13   normal” work pressures would compromise her ability to perform adequately or

14   complete a normal work week. Tr. 34, 959.

15         The ALJ specifically found that Dr. Toews’ opinion is “consistent with his

16   comprehensive contemporaneous evaluation during which [Plaintiff] demonstrated

17   a working memory in the average range and exhibited ‘some overall cognitive

18   decline and mild to moderate memory problems.’” Tr. 34. Based on the

19   foregoing, and regardless of evidence that could be considered more favorable to

20   Plaintiff, it was reasonable for the ALJ to find that the record as a whole, including

21   the examining opinion of Dr. Toews, was inconsistent with the severity of the
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     22
 1   limitations opined by Dr. Arnold. See Burch, 400 F.3d at 679 (where evidence is

 2   susceptible to more than one interpretation, the ALJ’s conclusion must be upheld).

 3   This was a specific and legitimate reason, supported by substantial evidence, for

 4   the ALJ to discount Dr. Arnold’s opinion.

 5         Finally, Plaintiff generally contends that “[t]he ALJ essentially rejected the

 6   opinions of all the treating and examining physicians in the file, while relying upon

 7   the opinions of non-treatment, non-examining State Agency Medical Consultants

 8   and testifying medical experts Dr. Steven Goldstein and Dr. Margaret Moore.”

 9   ECF No. 14 at 16. This argument is inapposite. The only “treating or examining”

10   opinion explicitly rejected by the ALJ was Dr. Arnold’s. As discussed extensively

11   above, the ALJ did not “reject” Dr. Toews’ examining opinion, rather, the ALJ

12   explicitly found the limitations opined by Dr. Toews were consistent with the

13   assessed RFC. Tr. 34. Moreover, while an ALJ generally gives more weight to

14   treating and examining physicians, than to opinions by nonexamining reviewing

15   physicians and medical experts; those nonexamining opinions may nonetheless

16   constitute substantial evidence if they are, as specifically noted by the ALJ in this

17   case, consistent with other independent evidence in the record. Tr. 33-35; Thomas,

18   278 F.3d at 957; Orn, 495 F.3d at 632–33. Plaintiff generally contends that the

19   nonexamining doctors’ “determinations are not consistent with the record of

20   physicians who actually examined [Plaintiff] and found limitations.” ECF No. 14

21   at 16. However, Plaintiff fails to cite any evidence of functional limitations opined
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     23
 1   by a treating or examining provider, aside from Dr. Arnold, that are not consistent

 2   with the assessment of the medical experts and the state agency reviewing

 3   physicians.4 In fact, the ALJ specifically found that medical expert Dr. Margaret

 4   Moore’s testimony was consistent with Dr. Toews’ opinion, as well as the opinions

 5   of the state agency reviewing physicians. Tr. 33.

 6            Based on the foregoing, the Court finds the ALJ gave specific and legitimate

 7   reasons for giving little weight to Dr. Arnold’s opinion. Moreover, due to the

 8   consistency of their opinions with each other, and independent evidence in the

 9
     4
10       Plaintiff argues that “the ALJ does not identify the portion of the longitudinal

11   record that made these opinions more valuable than the opinions of treating

12   neurologist Dr. Consiglieri and epilepsy specialist Dr. Atkinson.” ECF No. 14 at

13   16-17. However, while the ALJ properly considered these physicians’ treatment

14   records as part of the overall analysis, neither physician offered an opinion as to

15   Plaintiff’s specific functional limitations. Thus, the ALJ did not err in failing to

16   specifically discuss Dr. Consiglieri’s or Dr. Atkinson’s “opinions” because they

17   did not assess any functional limitations. See, e.g., Turner v. Comm'r of Soc. Sec.

18   Admin., 613 F.3d 1217, 1223 (9th Cir. 2010) (where physician's report did not

19   assign any specific limitations or opinions in relation to an ability to work, “the

20   ALJ did not need to provide 'clear and convincing reasons' for rejecting [the] report

21   because the ALJ did not reject any of [the report's] conclusions”).

     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     24
 1   longitudinal record, the ALJ properly granted more weight to the opinions of

 2   examining provider Dr. Toews, the testifying medical experts, and the reviewing

 3   state agency consultants.

 4      C. Step Five

 5            Last, Plaintiff generally argues the ALJ erred at step five. However, as

 6   discussed in detail above, the ALJ's evaluation of Plaintiff’s symptom claims, and

 7   consideration of the medical opinion evidence, was supported by the record and

 8   free of legal error. Thus, the assessed RFC, and resulting hypothetical proposed to

 9   the vocational expert contained the limitations reasonably identified by the ALJ

10   and supported by substantial evidence in the record. The ALJ did not err at step

11   five.

12                                       CONCLUSION

13            A reviewing court should not substitute its assessment of the evidence for

14   the ALJ’s. Tackett, 180 F.3d at 1098. To the contrary, a reviewing court must

15   defer to an ALJ’s assessment as long as it is supported by substantial evidence. 42

16   U.S.C. § 405(g). As discussed in detail above, the ALJ provided clear and

17   convincing reasons to discount Plaintiff’s symptom claims, properly weighed the

18   medical opinion evidence, and did not err at step five. After review the court finds

19   the ALJ’s decision is supported by substantial evidence and free of harmful legal

20   error.

21   ACCORDINGLY, IT IS HEREBY ORDERED:
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     25
 1         1. Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED.

 2         2. Defendant’s Motion for Summary Judgment, ECF No. 16, is

 3            GRANTED.

 4         The District Court Clerk is directed to enter this Order and provide copies to

 5   counsel. Judgment shall be entered for Defendant and the file shall be CLOSED.

 6         DATED December 26, 2018.

 7
                                                s/ Rosanna Malouf Peterson
 8                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21
     ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT
     AND GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT ~
     26
